DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 9, 13, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2007/0190408) in view of Ikuta et al. (US 2007/0072083).
Regarding claims 1-2, 15-16 and 18-19, Inoue et al. teaches a lithium secondary battery comprising 
a positive electrode (5, fig. 3, [0014]) comprising a current collector (51) and a positive electrode active material layer (52, [0019]);
a negative electrode (4, fig. 3, [0014]); and 
a separator sheet (21, figs. 3, [0014]), wherein the positive electrode (5) and the negative electrode (4) are stacked alternately via the separator (21, see fig. 3) and the separator (21) is a single layer (see figs. 3-5).
Inoue et al. teaches forming a porous insulating layer (or heat resistant porous layer 25, fig. 5, [0007], [0026-0028]) on the bottom surface of the separator (or sheet 21) opposite to another porous insulating layer (22) over the sheet (21) and on the entire surface of the separator sheet (21, see fig. 5)  to improve the heat resistance and thus safety when the entry of a sharp conductor short-circuits positive electrode (5) and negative electrode (4, [0033]); wherein each porous insulating layer has a uniform thickness of the entire porous insulating layer that includes pores, and contains inorganic particles (24) such as aluminum oxide ([0027]) and a binder such as PVDF ([0028], [0042]). 
Inoue et al. does not explicitly show the incorporation of the porous insulating layer (25) such that the porous insulating layer (25) is formed on an entire of a surface of the positive electrode and the surface faces to the separator (21) in fig. 3.
However, it would have been obvious to one skilled in the art at the time of the invention was made to modify the lithium ion secondary battery shown in fig. 3 of Inoue et al. by incorporating a porous insulating layer (25) opposite to the porous insulating layer (22) over the  separator sheet (21) and on the entire surface of the separator sheet (21), because Inoue et al. explicitly suggests doing so to improve the heat resistance and thus safety when the entry of sharp conductor short-circuits positive electrodes (5) and negative electrode (4). In such modification, the positive current collector (51), the positive electrode active material layer (52) and the porous insulating layer (25) corresponds to the claimed “a positive electrode having a current collector, a positive electrode active material layer, and a porous insulating layer”, the separator sheet (21) corresponds to the claimed limitation “the separator is a single layer”, and the porous insulating layer (25) will be formed on an entire of a surface of the positive electrode (5) and the surface faces to the separator (21) as the separator (2) including the separator sheet (21) and the insulating layers (22 and 25) are formed on the entire surface of the positive electrode (5). 
Inoue et al. describes the problem of the separator (21) having a melting point up to 200oC being deformed and melt and is concerned about addressing the problem of the separator (21) from being deformed and melt ([0031]). Inoue et al. also suggests using aramid as the heat resistant material (see [0046] and table 1), but does not explicitly teach the separator (21) not melted or softened at at least 200oC and a thermal shrinkage ratio of the separator being 3% or below.
Ikuta teaches using heat resistant material of aramid resin for a single layer separator (3, fig. 1) to further improve the safety ([0084]). Aramid resin is not melted or softened at at least 200oC, and a thermal shrinkage ratio of aramid resin is 3% or below, particularly in view of Applicant’s claim (e.g. claim 2) and disclosure (see [0032]) of Applicant’s specification).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the battery of Inoue et al. by using aramid resin for the single layer separator (21), because Ikuta teaches using aramid resin would further improve the safety, and Inoue et al. explicitly teaches using heat resistant material such as aramid in the concern for the problem of the separator (21) being deformed and melted to avoid the capacity being decreased ([0031]). 
Inoue et al. teaches the examples of the active material contained in the positive electrode active material layer (52) including LiCoO2, LiNixCoyO2 (x+y=1) and LiNixMnyCo2O2 (x+y+z=1) (see [0020]). The formula LiNixCoyO2 with x+y=1 includes LiNiO2 with x=1 and y=0. LiNiO2 reads on Applicant’s claimed formula (A) LiyNi(1-x) MxO2 with x=0 and y =1 (or within the claimed ranged of 0<y≤ 1.2) in claim 1, Applicant’s claimed formula LiNiCoMnO2 with =1 (or within the claimed range of 1≤≤1.2, =1 (or within the claimed range of ≥0.7), =0 (or within the claimed range  ≤ 0.2),  = 0 and satisfies ++ = 1+0+0 =1 as in claim 18, as well as formula LiNiCoAlO2 with =1 (or within the claimed range of 1≤≤1.2, =1 (or within the claimed range of ≥0.7), =0 (or within the claimed range ≤ 0.2),  = 0 and satisfies ++ = 1+0+0 =1 as in claim 19.
Inoue et al. does not explicitly discloses using the positive material of LiNiO2. However, one skilled in the art at the time of the invention was made to have used LiNiO2 for the positive electrode active material, because Inoue et al. explicitly suggests using LiNixCoyO2 with x+y=1, which includes LiNiO2 with x=1 and y=0. LiNiO2 reads on the formula (A) in claim 1 and the composite oxide in claims 18 and 19 as explained above.

Regarding claim 3, modified Inoue et al. discloses a lithium secondary battery as in claim 1 above, wherein Inoue et al. discloses the thickness of the porous insulating layer (or heat resistant porous layer) is 5 m ([0042]). 5m is right within the claimed range of 1m or more than less than 10m.

Regarding claim 7, modified Inoue et al. discloses a lithium secondary battery as in claim 1 above, wherein the binder is polyvinylidene fluoride (PVDF, see claim 1 above). Polyvinylidene fluoride (or PVDF) will display the recited property of having a HOMO value of -12 or less. See MPEP 2112.

Regarding claim 9, modified Inoue et al. discloses a lithium secondary battery as in claim 8 above, wherein Inoue et al. discloses the porous insulating layer (25) is formed directly on the surface of the separator (or sheet 21 of layer 2, see fig. 5), and the surface of the separator (or the second/bottom surface of sheet 21) is formed directly on a surface of the positive electrode (5, see fig. 3). As such, the porous insulating layer (25) is also formed directly on the surface of the positive electrode (5).

Regarding claim 13, modified Inoue et al. discloses a lithium secondary battery as in claim 1 above, wherein Inoue et al. discloses the inorganic particles and the binder are mixed in a solvent (NMP) to form a slurry to be coated to form the porous insulating layer (or the heat resistant porous layer, [0042], also see figs. 3 and 4). As such, the inorganic particles and the binders taught by Inoue et al. are dispersed in the porous insulating layer.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over modified Inoue et al. (US 2007/0190408) as applied to claim 1 above, and further in view of Fujikawa et al. (US 2007/0190407).
Regarding claim 17, modified Inoue et al. discloses a lithium secondary battery as in claim 1 above, wherein the separator is made of aramid (see claim 1 above).
Modified Inoue et al. does not discloses the porous insulating layer (or the heat resistant insulating layer 25) is 3 m.
Fujikawa et al. discloses a porous heat resistant layer preferable having a thickness of 1 to 20 m, and more preferably 2 to 15 m, because when the porous heat resistant layer has a thickness of less than 1 m, the effect of enhancing safety in the event of an internal short circuit is small, when the porous heat resistant layer has a thickness exceeding 20 m, battery resistance can be high ([0038]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the battery of modified Inoue et al. by forming the porous insulating layer (or the heat resistant insulating layer 25) to have a thickness of 1 to 20m or 2 to 15m as taught by Fujikawa et al. to balance between the effect of enhancing safety and battery resistance; because Fujikawa teaches the thickness of 1 to 20 m is preferable and the thickness 2 to 15 m is more preferable, and the effect of enhancing safety in the event of an internal short circuit is small when the porous heat resistant layer has a thickness of less than 1 m and battery resistance can be high when the porous heat resistant layer has a thickness exceeding 20 m. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 3m in the ranges 1 to 20m or 2 to 15m disclosed by Fujikawa et al. because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. 
Applicant argues Inoue disclose using positive electrode active material include LiNixCoyO2 (x+y=1) in paragraph [0020], Ikuta discloses using lithium nickel oxide in paragraph [0071], Fujikawa also discloses using lithium nickel oxide in paragraph [0040]). Applicant concludes that it is clear that none of the cited prior art discloses a material containing nickel in a ratio higher than 0.5. The examiner replies lithium nickel oxide, or LiNiO2, has a ratio of 1, which is higher than 0.5. See explanation in the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726